Citation Nr: 0002289	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, 
including lumbar fibromyositis and herniated nucleus pulposus 
at L5-S1.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M. Correa Perez, M.D.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
September 1974.  Thereafter, the appellant performed various 
periods of military training in the Army Reserves, including 
verified inactive duty training in March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for a low back 
disorder, diagnosed as lumbar fibromyositis.  The appellant 
then filed a timely notice of disagreement and substantive 
appeal of this decision.

In April 1999, the Board issued a decision which found that 
the appellant had submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
low back disorder.  The Board then remanded the case for the 
RO to obtain a medical examination and opinion regarding the 
etiology of appellant's low back disorder.  Following this 
development, the RO was instructed to readjudicate the 
appellant's claim on its merits.

In the course of developing his appeal, the appellant raised 
a claim for service connection for herniated nucleus 
pulposus.  In December 1998, the RO issued a rating decision 
that denied this claim.  The appellant subsequently filed a 
timely notice of disagreement and substantive appeal of this 
decision.

In June 1999, the RO issued a statement of the case (SOC) and 
a supplemental SOC that denied the appellant's claims for 
service connection for a low back disorder and for a 
herniated nucleus pulposus.  For the sake of clarity, the 
Board shall condense the issues on appeal down to a claim of 
entitlement to service connection for a low back disorder, 
including lumbar fibromyositis and herniated nucleus pulposus 
at L5-S1.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's inservice back injuries were acute and 
transitory. 

3. Periodic physical examinations, conducted in July 1980, 
February 1984 and July 1985, reported that the veteran's 
spine was normal; X-ray examinations of the veteran's lumbar 
spine, performed in March 1979 and February 1987, revealed 
normal findings.

4.  The veteran's current low back disorder is diagnosed as: 
(1) herniated nucleus pulposus, at L5-S1, and (2) lumbar 
fibromyositis. 

5.  The veteran's current back disorder is not shown to be 
causally related to his active military service or to an 
injury incurred during his active military service.


CONCLUSION OF LAW

A low back disorder, including lumbar fibromyositis and 
herniated nucleus pulposus at L5-S1, was not incurred in, or 
aggravated by, active military service. 38 U.S.C.A. 
§§ 101(16), 101(24), 1110, 1131, 1112 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

A "veteran" is a person who served in active military, naval, 
or air service.  See 38 U.S.C.A. § 101(2) (1991).  Pursuant 
to 38 U.S.C.A. § 101(24), "'active military, naval, or air 
service' includes active duty, any period of active duty for 
training [ACDUTRA] during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, and any period of inactive duty 
training [INACDUTRA] during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in line of duty."

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

Generally, for a service-connection claim to be well grounded 
a claimant must submit evidence of each of the following: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the asserted 
inservice injury or disease and the current disability. See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc) (citing 
Caluza, supra, and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), cert. denied sub nom. Epps 
v. West, 524 U.S. 940, 118 S. Ct. 2348, 141 L. Ed. 2d 718 
(1998) (mem.)).  Alternatively, either or both of the second 
and third Caluza elements can be satisfied, under 38 C.F.R. § 
3.303(b) (1999), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology. See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The credibility of 
the evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded. See 
Elkins, 12 Vet. App. at 219 (citing Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)). 

II.  Factual Background

A review of the veteran's report of separation, Form DD 214, 
revealed that he served on active duty in the United States 
Army from September 1972 to September 1974.  An inservice 
treatment report, dated March 1973, noted the veteran's 
complaints of low back pain when urinating.  A subsequent 
treatment report, dated March 1973, noted that the pain had 
dissipated.  In October 1973, the veteran sought treatment 
for back pain for the past two days.  No further treatment 
for this condition was indicated.

Following his discharge from active duty service, the veteran 
served in the Army Reserves, including verified inactive duty 
training on March 3, 1979.  On that day, the veteran injured 
his back while lifting a tent with four other members of his 
reserve unit.  A treatment report, dated March 4, 1979, noted 
the veteran's history of a lifting-type back injury the day 
before.  Physical examination revealed that the veteran's 
spine was slightly tender.  The report also noted "no 
radiation down legs - suggest no HNP."  It concluded with an 
assessment of back sprain, and noted that the veteran was 
prescribed a low back pain girdle.  An X-ray examination of 
the spine, performed in March 1979, noted a loss of the 
normal lordosis which might be secondary to muscle spasm.  
The report also noted that the vertebral bodies and joint 
spaces were "well preserved."  An orthopedic consultation 
report, dated April 1979, noted the veteran's complaints of 
tenderness in the lumbar region.  Physical examination 
revealed that the veteran was ambulating normally with no 
neurologic deficit.  The report indicated that the veteran's 
back had a normal curvature.  It also noted minimal muscle 
spasms in the left lumbosacral region and tenderness to 
palpation on that issue.  The report concluded with an 
assessment of low back pain and indicated that the veteran 
should continue physiotherapy and that he "should progress 
gradually from light to heavy work."

An undated treatment report, most likely related to treatment 
in 1980 given the veteran's reported age at the time, noted 
the veteran's complaints of lower back pain.  Physical 
examination at that time revealed no gait difficulty, 
negative Lasegue and Patrick tests, and normal deep tendon 
reflexes.  The report concluded with a diagnosis of low back 
myofascial syndrome.

In July 1980, a periodic physical examination was conducted.  
The report of this examination noted that the veteran's spine 
was normal.  A second periodic physical examination, 
performed in February 1984, noted that the veteran's spine 
was normal.  A third periodic physical examination, conducted 
in July 1985, noted that the veteran's spine was normal.  

Medical treatment reports, beginning in March 1979, were 
retrieved from the VA medical center in San Juan, Puerto 
Rico.  A review of these records reveals treatment for a 
variety of conditions.  In February 1987, the veteran was 
involved in an automobile accident.  The treatment report 
notes the veteran's complaints of pain in the cervical and 
the thoracic-lumbosacral regions of the spine.  Physical 
examination revealed pain in the cervical spine, with 
radiation to both trapezius muscle groups, and pain in the 
thoracic-lumbosacral region of the spine, without radiation 
to the legs and a limited range of motion.  An X-ray 
examination of the veteran's lumbar spine noted that the 
"vertebral bodies and joint spaces are well preserved," and 
that there was some straightening of the lumbar spine, 
suggestive of muscle spasms of paravertebral muscles.  The 
treatment report concluded with diagnoses of whiplash injury 
of cervical spine and myositis of the thoracic and 
lumbosacral region of the spine.  A follow-up orthopedic 
consultation noted that the veteran had no history of any 
systemic illness and "was doing well until yesterday when he 
was hit by AMA bus while he was stop at red light in his 
car."  The report noted the veteran's complaints of cervical 
pain, with radiation to arms and mild low back pain, without 
radiation to the legs.  The report concluded with an 
assessment of status post whiplash injury with no evidence of 
neurological deficit or evidence of fracture or dislocation 
by X-ray examination.

In December 1987, the veteran sought treatment for complaints 
of having "been experiencing chronic cervical pain after car 
accident 8 months ago.  [Patient] refers that 2-3 weeks ago 
he had recurrence of cervical pain [with] limitation of 
motion."  
A treatment report, dated March 1991, noted the veteran's 
complaints of continuing neck pain.  The report concluded 
with an assessment of upper trapezius myositis, partially 
resolved.  Medical treatment reports, dated March 1991 
through April 1991, revealed that the veteran underwent 
physical therapy for this condition.  An April 1991 treatment 
report noted an assessment of status post trapezius strain.  

In August 1992, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's narrative 
history of a back injury while on active duty in 1979.  
Physical examination revealed some flattening of the lumbar 
lordotic curve with tenderness to pressure over the lumbar 
paravertebral muscle with several tender fibrotic nodules.  
The report also noted that the veteran's spine had a full 
range of motion with pain.  An X-ray examination of the 
lumbosacral spine, performed in August 1992, revealed "no 
evidence of significant abnormality involving the vertebral 
body or intervertebral disc spaces."  It also noted some 
straightening of the lumbar spine, on the basis of some 
regional muscle spasm.  An electromyographic examination was 
performed and revealed an impression of a normal study.  The 
report concluded with diagnoses of lumbar paravertebral 
fibromyositis and L5-S1 radiculopathy on the left side.

In September 1993, the veteran sought treatment for a 
reoccurrence of low back pain.  Physical examination revealed 
discomfort on palpation of the paravertebral area.  The 
report concluded with impressions of fibromyositis and low 
back pain.  Medical treatment reports, dated February 1994 
through November 1994, noted treatment for recurrent 
myositis.  They also noted the veteran's narrative history of 
low back pain since 1979.  

A statement from the veteran's supervisor, dated April 1994, 
noted that she had known the veteran for a long time and that 
after his accident in December 1979 he could not lift heavy 
objects.  It also noted that the veteran was taking 
medication due to his back problem.  

In March 1994, a treatment summary report was received from 
J. Betancourt-Lopez, M.D.  In his report, Dr. Lopez indicated 
that he evaluated the veteran for a back condition "years 
ago" for which the veteran was referred to rehabilitative 
services.

Medical treatment reports, dated July 1996 through May 1997, 
were submitted by M. Correa Perez, M.D.  A treatment report, 
dated July 1996, noted the veteran's complaints of low back 
pain with radiation to his left lower extremity.  The report 
concluded with an assessment of sciatic neuritis, old, rule 
out herniated nucleus pulposus at L5-S1.  In July 1996, a 
computed tomography examination of the veteran's spine was 
conducted and revealed a central posterior sub-ligamentous 
herniated nucleus pulposus compressing the dural sac and 
nerve roots and causing partial bilateral neural foramina 
encroachment.  In September 1996, electromyograph (EMG) and 
nerve conduction studies (NCS) were conducted.  The report of 
these procedures revealed a diagnostic impression of "LT S1" 
radiculopathy.  

In August 1996, a treatment summary report was received from 
R. Alvarez, M.D.  In his report, Dr. Alvarez noted the 
veteran's narrative history of "low back pain that started 
after he injured his back while in the U.S. Army in 1979."  
The report noted that the veteran was injured in an 
automobile accident in 1987, but that there was no evidence 
of worsening of the veteran's low back problem.  The report 
indicated that a current computed tomography examination of 
the veteran's back revealed a herniated nucleus pulposus at 
L5-S1 disc level.  It was described as compressing the dural 
sac and nerve roots, causing partial bilateral foramina 
encroachment.  Dr. Alvarez then noted his opinion that the 
veteran's herniated nucleus pulposus "most likely ocurred 
[sic] with the only episode of documented back sprain in this 
patients history."  He also noted that the veteran's record 
keeping was not the best and that the lack of documentation 
should not adversely affect the outcome of his claim.  

In June 1997, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he injured his back 
during active duty for training in March 1979.  He reported 
that his low back condition had continued to cause pain ever 
since that time.  Following his initial injury, the veteran 
indicated that he received 10 therapy treatments for lumbar 
pain.  The veteran's private physician, M. Correa Perez, 
M.D., also testified at the veteran's hearing.  She reported 
that she began treating the veteran in July 1996, and at that 
time the veteran complained of lower back pain, radiating 
down his left leg.  She indicated that the veteran completed 
his medical history indicating that this condition began 
during his military service in 1979.  She also testified that 
the veteran currently has a central posterior herniated disc 
compressing the dural sac and the nerve roots, causing 
partial bilateral obliteration of neural foramens.  Based on 
her observations, she agreed that someone "could reach the 
conclusion that [the veteran] had been suffering from this 
pain since 1979."  See Personal Hearing Transcript, June 13, 
1997, at 10.

In January 1998, the RO obtained a VA medical consultation 
report.  This report noted that a current diagnosis of 
herniated nucleus pulposus, L5-S1, confirmed by a computed 
tomography examination, does not in itself establish a link 
with mild acute back trauma in 1979.  The report noted that 
prior to August 1992, there was no indication of neurologic 
symptoms or signs; therefore, it would be speculative to get 
into the possibility of an association between a remote mild 
injury in 1979 and the veteran's current condition, 
particularly with an intervening injury in 1987.

In May 1999, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's history of 
a back injury in 1979 and a subsequent injury in 1987.  
Physical examination revealed no objective evidence of 
painful motion in all movements of the cervical and lumbar 
spine.  Motor strength testing revealed 5/5 strength and no 
muscle atrophy in the upper and lower extremities.  The 
report concluded with diagnoses of L5-S1 herniated nucleus 
pulposus, lumbar fibromyositis and trapezius myositis.  After 
reviewing the veteran's claims file, the VA examiner 
concluded that "there is no sufficient medical evidence to 
establish that the appellant's HNP at L5-S1 levels and 
cervical and thoracic and lumbosacral myositis was incurred 
as a result of injuries incurred by the veteran in March 
1979."  In support of his opinion, the VA examiner noted, in 
part:

He had lumbar spine X-rays on 3/27/79 
showing no bone or joint pathology.

4. He had X-ray's done 2/06/87 of the 
cervical, thoracic and lumbar spine 
showing normal findings.  Periodic 
examinations July 1980 and July 1985 
showed normal spine examinations.

5.  After initial event there is no 
evidence on the [claims folder] for 
treatment for a back condition until 
10/22/87 w[h]ere after a car accident he 
was [treated] at RMS due to cervical pain 
and [low back pain].  EMG of legs VAMC 
8/26/92 showed normal findings.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran contends that he injured his low 
back while on inactive duty for training in March 1979.  As a 
result of this injury, the veteran alleges that he currently 
has a low back disorder, including lumbar fibromyositis and a 
herniated nucleus pulposus at L5-S1.  The determinative 
issues presented by this claim are: (1) whether the veteran 
incurred, or aggravated, a chronic back disorder during 
service; (2) whether he has a current disability; and, if so, 
(3) whether the current disability is etiologically related 
to his active military service.  As the veteran's alleged 
inservice back injuries were not sustained in combat, the 
presumption under 38 U.S.C.A. §1154 does not apply. 

Initially, the Board finds that the veteran's claim for 
service connection for a low back disorder is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible. See 
Arms v. West, 12 Vet. App. 188, 195 (1999) (noting that 
generally "only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)" 
(first emphasis added)).  All relevant facts have been 
properly developed and no further assistance to the appellant 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show that a chronic back disorder was incurred during a 
period of active duty service. See 38 C.F.R. § 3.303(b) 
(1998).  Although the veteran injured his back on a period of 
active duty for training in March 1979, the evidence does not 
show that he developed a chronic back disorder as a result of 
this incident.  A treatment report, dated March 4, 1979, 
noted that the veteran's spine was slightly tender.  The 
report also noted "no radiation down legs - suggest no 
HNP."  An X-ray examination of the veteran's back, performed 
in March 1979, noted that the "vertebral bodies [and] joint 
spaces are well preserved."  A follow-up treatment report, 
dated April 1979, noted the veteran's report of improvement.  
Physical examination revealed that he was ambulating normally 
with no neurologic deficit, a negative Lasegue test, and a 
back with normal curvature with only minimal left muscle 
spasms on lumbosacral region and tenderness to palpation over 
that area.  A diagnosis of low back pain was given.  The 
report also noted that the veteran should continue 
physiotherapy and that he "should progress gradually from 
light to heavy work."  An undated treatment report, most 
likely related to treatment in 1980, noted the veteran's 
complaints of lower back pain.  Physical examination at that 
time revealed no gait difficulty, negative Lasegue and 
Patrick tests, bilaterally, and normal deep tendon reflexes.  
The report noted a diagnosis of low back myofascial.  

Following this treatment, however, there is no record of any 
treatment or complaints of low back pain until February 1987, 
over seven years later and following the veteran's 
involvement in a post service automobile accident.  Three 
separate physical examinations during this intervening time 
period reported that the veteran's spine was normal.  These 
examination were conducted in July 1980, February 1984 and 
July 1985.  In addition, a treatment report at the time of 
the veteran's automobile accident, February 1987, noted that 
the veteran had no history of systemic illness and "was 
doing well until yesterday when he was hit by AMA bus while 
he was stop[ped] at red light in his car."

Through his statements and testimony herein, the veteran 
alleged that he has experienced recurrent bouts of worsening 
back pain ever since his back injury in March 1979.  A 
statement from the veteran's supervisor, dated April 1994, 
supported this allegation.  There is, however, no medical 
evidence of record reflecting treatment for a low back 
disorder during the seven-year period following the veteran's 
inservice injury.  Although the veteran claimed to have 
received informal treatment during this time frame, there are 
other medical records relating to treatment received for 
other conditions during this time frame.  Under these 
circumstances, including the affirmative findings on three 
separate physical examinations in July 1980, February 1984 
and July 1985, and the lack of any specific medical evidence 
showing treatment for a low back disorder for a seven-year 
period following the veteran's March 1979 injury, the Board 
concludes that any back injury sustained during service was 
instead acute and transitory and resolved without chronic 
residuals.

The veteran has also failed to show the required nexus 
between his current low back disorder and his active duty 
military service.  See Caluza, 7 Vet. App. at 506, Dean v. 
Brown, 8 Vet. App. 449, 455 (1995), Slater v. Brown, 9 Vet. 
App. 240 (1996).  
Although he testified and submitted statements alleging that 
his current low back disorder is the result of his inservice 
back injury, the veteran's sworn testimony and other 
statements are not competent evidence to establish the 
etiology of his current disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current back disorder is the 
result of an inservice injury years ago. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

Through the course of this appeal, the veteran has submitted 
two medical opinions in support of his claim.  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Its weight may 
be less if the examiner fails to explain the basis for an 
opinion, or treated the veteran briefly or for unrelated 
conditions.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court of 
Appeals for Veterans Claims (Court) stated that evidence 
which is simply information recorded by a medical examiner, 
enhanced by any additional medical comment by that examiner, 
does not constitute "competent medical evidence."  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995) ("Bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.").

The opinion letter from R. Alvarez, M.D., dated August 1996, 
concluded that the veteran's herniated nucleus pulposus 
"most likely occurred [sic] with the only episode of 
documented back sprain in this patients history."  After 
reviewing this opinion, however, the Board finds that Dr. 
Alvarez's opinion fails to take into account the complete 
facts of record that are not persuasive evidence linking the 
veteran's current low back disorder to his inservice injury 
in March 1979.  Specifically, the opinion does not reference 
the findings of a normal spine noted on three separate post 
injury physical examinations conducted in July 1980, February 
1984 and July 1985.  Dr. Alvarez's opinion also failed to 
reference the X-ray examinations of the veteran's lumbar 
spine, performed in March 1979 and February 1987, and which 
showed normal findings.  Based upon the failure of this 
opinion to take into account the complete facts of record, 
the Board concludes that this opinion is not persuasive 
evidence linking the veteran's current low back disorder to 
his inservice injury in March 1979. Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

At the June 1997 hearing, the veteran's private physician, M. 
Correa Perez, M.D, testified that it was her opinion that the 
veteran's current low back disorder was the result of his 
inservice injury in March 1979.  After reviewing her 
testimony in light of the evidence of record, the Board 
concludes that Dr. Correa Perez's testimony is lacking in 
credibility given the uncertainty surrounding her knowledge 
of the veteran's medical history.  During her testimony Dr. 
Correa Perez indicated that she began treating the veteran in 
July 1996, 17 years after the veteran's inservice injury.  
When asked about what the veteran had told her about the 
history of his back pain, she stated:

He was not exactly specific about saying 
that, but he said that it had been a long 
time, many years, and the history he 
filled out at the office shows that he 
had an accident when he was active in the 
Armed Forces, in the Reserve, in 1979 to 
1980.

See Personal Hearing Transcript, June 13, 1997, p. 10.  
Although she noted the medical history form completed by the 
veteran, there is no indication that Dr. Correa Perez had 
reviewed any of the veteran's medical treatment records prior 
to her own treatment beginning in July 1996.  Specifically, 
there is no indication that she was aware of the normal spine 
findings on the veteran's physical examinations conducted in 
July 1980, February 1984 and July 1985.  There is also no 
indication that she was aware of the veteran's post service 
automobile accident in February 1987.  Thus, Dr. Correa 
Perez's opinion rested heavily, if not exclusively, on the 
history provided by the veteran in this matter.  Accordingly, 
this opinion appears to be based solely upon the veteran's 
own narrative history, and therefore, is of little probative 
value. See LeShore v. Brown, 8 Vet. App. 406.

Lastly, the Board notes that the veteran has submitted a 
treatment summary statement from J. Betancourt-Lopez, M.D., 
dated March 1994.  In his report, Dr. Betancourt-Lopez 
indicated that he evaluated the veteran for a back condition 
"years ago."  Without any further information, however, 
this statement is of little probative value.

Under these circumstances, the Board rejects the medical 
opinions offered by the veteran in favor of the opinions of: 
(1) the VA examiner conducting the veteran's VA examination 
of the spine in May 1999, and (2) the VA consulting physician 
that reviewed the veteran's claims file in January 1998.  
Specifically, the Board finds that both of these VA opinions 
are based upon a superior review of the record and provide 
more complete and comprehensive analytical findings.  

The VA examiner that conducted the veteran's VA examination 
of the spine in May 1999 concluded that "there is no 
sufficient medical evidence to establish that the appellant's 
HNP at L5-S1 levels and cervical and thoracic and lumbosacral 
myositis was incurred as a result of injuries incurred by the 
veteran in March 1979."  In support of this conclusion, the 
VA examiner cited to the following facts: (1) X-ray 
examination of the veteran's spine, performed in March 1979, 
revealed no bone or joint pathology; (2) X-ray examination of 
the veteran's cervical, thoracic and lumbar spine, performed 
in February 1987, revealed normal findings; (3) periodic 
physical examinations in July 1980 and in July 1985 showed 
normal spine examinations; (4) after the initial injury, 
there is no evidence of treatment for a back condition until 
10/22/87; (5) an electromyograph of the veteran's legs, 
performed in August 1992, showed normal findings; and (6) he 
agreed with the findings on the RO's rating decision on this 
issue in November 1993.

This report of the VA consulting physician, dated January 
1998, also concluded that the evidence of record did not 
support service connection for a low back disorder in this 
case.  The VA consulting physician noted that a current 
diagnosis of herniated nucleus pulposus, L5-S1, confirmed by 
a computed tomography examination, does not in itself 
establish a link with mild acute back trauma in 1979.  He 
indicated that it would be speculative to get into the 
"possibility" of an association between a remote mild 
injury in 1979 and the veteran's current condition, 
particularly with an intervening injury in 1987 and an 
absence of neurological symptoms or signs prior to 1992.  He 
also cited the electromyogram, performed in 1992, that 
reported the veteran's lower extremities were normal.  
Lastly, the VA physician questioned whether Dr. Correa Perez 
was informed of a back injury sustained by the veteran during 
a motor vehicle accident in 1987.


ORDER

Entitlement to service connection for a low back disorder, 
including lumbar fibromyositis and herniated nucleus pulposus 
at L5-S1, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

